Citation Nr: 1136565	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as due to exposure to ionizing radiation.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2010, the case was remanded to the RO, via the Appeals Management Center (AMC) for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although the Veteran did serve as an aircraft refueling specialist on Christmas Island from March 1962 to May 1962 during Operation DOMINIC nuclear testing, it is not shown that he was exposed to radiation during service.  

2.  The Veteran's myelodysplastic syndrome did not become manifest until many years after service, and there is no medical evidence of a link between the syndrome and any non-radiation related activity the Veteran participated in during service.  The pathology is not shown to be related to any in-service occurrence or event.

  
CONCLUSION OF LAW

The criteria for entitlement to service connection for myelodysplastic syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A subsequent October 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   Although these notices were not provided until after the initial adjudication of the Veteran's claim, he is not prejudiced by this timing as the case was subsequently readjudicated by a July 2011 supplemental statement of the case.  The Board finds that no further notice is necessary.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records and private medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf. 

The Board notes that pursuant to the November 2010 remand, the Veteran was scheduled for a QTC examination on March 10, 2011.  However, he failed to report, did not indicate a desire to reschedule and did not provide any reason, good cause or otherwise, for not reporting.  Accordingly, the Board will proceed to evaluate his claim based on the evidence of record.  38 C.F.R. § 3.655(b).  The Board also notes that pursuant to the remand, the Veteran was sent release of information forms so that he could give his authorization to obtain additional, potentially pertinent private medical evidence.  However, as the Veteran did not return these forms, VA was not able to obtain this evidence.  38 C.F.R. § 3.156(c)(1).  The Board finds that no further action, prior to appellate consideration of the claim is required.    

II.  Factual Background

The Veteran's service treatment records do not show any findings of myelodysplastic syndrome or other hematological disorder.  

The Veteran's service personnel records indicate that he had temporary duty on Christmas Island for 59 days from March 26, 1962 to May 22, 1962.  In a letter contained in the Veteran's personnel records, an Air Force Officer noted that the Veteran was assigned as a refueling operator during the Christmas Island nuclear testing in 1962.  The mission of his section was to refuel all mission, military air transports and transient aircraft and to provide quality fuel in quantities as required in a safe and efficient manner, to insure mission success.  It was noted that personnel were required to work 12 and sometime 16 hour shifts during this period, seven days a week, and that the Veteran handled this heavy work load commendably.  

In an October 1979 statement, the Veteran indicated that he was in a helicopter on a few occasions after the Operation DOMINIC tests were done but he did not recall how near to the test site the helicopter flew.  

In a July 1984 radiation exposure questionnaire, the Veteran indicated that he was about 7 1/2 miles from the center of the detonations that occurred during Operation DOMINIC in 1962.  He indicated that he was primarily out in the open during test periods, usually on the runway.  He was given goggles during only one test.  He indicated that he serviced the planes used in the tests, planes that had circled and penetrated the cloud made by the detonations.  He remained in the vicinity of the test detonation for 4 to 6 hours per test.  He reported that a great deal of dust was present during the detonations and that after the testing, he did become ill and vomited on several occasions.  The Veteran noted that after service he had had X-rays in conjunction with medical treatment.  

In a February 1992 letter, a treating private physician indicated that the Veteran had incomplete quadriplegia greater on the right than on the left, which had confined him to a wheelchair.  The physician found that this condition was probably due to late delayed myelopathy as following exposure to radiation on Christmas Island in 1962.  Chronic normocytic normochromic anemia was also a problem probably due to radiation exposure.  The physician noted that no other cause could be found and this was a generally accepted as a problem caused by radiation exposure.  
In a June 1992 note, a private treating physician indicated that the Veteran had quadriplegia due to myelopathy due to radiation.  

In a February 2000 radiation dose assessment, the Defense Threat Reduction Agency (DTRA) concluded that the Veteran had been exposed to 0.000 rem of neutron radiation and 0.0 rem of gamma radiation from both March 26, 1962 to April 15, 1962 and from April 16, 1962 to May 22, 1962.  The DTRA noted that the Veteran did serve during part of Operation DOMINIC, a dual phase series of 36 atmospheric nuclear tests conducted from April 25th to November 23rd, 1962.     During the first phase, April 25th to July 25th, 24 of the 27 tests were high altitude B-52 airdrops detonated from 10 to 20 nmi (nmi) south of Christmas Island, located approximately 1220 nmi south of Hawaii.  The Navy conducted two additional tests in the open ocean.  The second phase, Swordfish, was an anti-submarine weapon tested underwater, 370 nmi southwest of San Diego.  Four attempts were also made to detonate high-yield warheads in the stratosphere via THOR missiles launched from Johnson Island, 780 nmi west-southwest of Honolulu.  Only one of these missile launched tests was successful.  

The DTRA noted that the Veteran served as an Aircraft Refueling Operator during the operation.  His duties involved refueling missions, Military Air Transport Service and transient aircraft on Christmas Island.  The Veteran's Service Record and Morning Reports indicated that he departed from Castle AFB on March 25, 1962, arriving on March 26th, and that he returned to his permanent unit on May 28, 1962.  The Veteran was therefore present at Christmas Island for the first 12 DOMINIC I tests.  However, his film badge reading was 0.0 Rem.  It was noted that the Veteran was stationed too far away from the test detonations to be exposed to any initial radiations.  Also, as no subsequent fallout was detected on Christmas Island, the Veteran could not have been exposed to radiation from this potential source.  Additionally, although it was possible that an individual such as the Veteran who was involved with refueling work could have accrued a small level of exposure from this duty, this dose would have registered on the Veteran's film badge.  Thus, because his film badge reading was 0.0 rem, he did not receive a measurable dose of radiation from this or any other source during his stay on Christmas Island.  Further, as the Veteran had no intake of radioactive contaminants during Operation DOMINIC, he therefore did not receive a dose to any organ.    

A June 2002 private biopsy report shows a diagnosis of bone marrow clot and core, most consistent with myelodysplastic syndrome, with adequate marrow iron stores.  

In a June 2003 letter, a private treating physician indicated that the Veteran was recently diagnosed with myelodysplastic syndrome of the bone marrow.  The physician thought that his diabetes and multiple other problems could be traced back to previous exposure to nuclear radiation while he was in the military.  

In a subsequent August 2003 letter, the private physician indicated that the Veteran's history involved radiation exposure while serving on Christmas Island in 1962 during Operation DOMINIC.  The physician noted that the Veteran was on the atoll itself during the series of tests.  He was also issued glasses for the blasts but still felt the heat and shock waves from each of the several blasts, which he described as being aerial blasts offshore about seven to ten miles.  Following the blast, he was one of the crew who serviced the airplanes.  He noticed that following each blast for a period of time that they participated in servicing the aircraft, he and his fellow crewman were monitored by technicians with Geiger counters and stated that the technician informed them that the readings were high and he described the Geiger counter as clicking at a very high, rapid rate.  

The Veteran also reported that he was not given protective clothing, that he was never washed down and that his clothing was never removed or replaced during or immediately after the tests.  He indicated that two or three times during his time on the island, usually within a few hours of the blast, he would experience nausea and vomiting without hematemesis, diarrhea, hematochezia or serious prostration.  He did describe episodes of weakness and dizziness accompanying these episodes but he did not require medical care and was not hospitalized or treated.

In the following years the Veteran had developed diseases, which all started around 1965.  He had had multiple examinations in the past for these problems but he had recently received documentation of bone marrow injury.  The physician noted that it was stated in most medical books that bone marrow aplasia was the major acute sequel of radiation exposure and that late delays myelopathy and delayed uropathy may result from radiation exposure.  The physician indicated that adverse effects on the nervous system were related to the total dose of radiation, the size of each fraction , the total duration over which the dose is received and the volume of the nervous system that had been irradiated.  

The physician felt that the Veteran's ongoing problems and his recent myelodysplasia certainly had a relationship to his radiation exposure in the past and he felt that in evaluating the Veteran for any services that these issues needed to be evaluated in detail.  

In a May 2004 letter, the physician stated that Harrison's Principals of Internal Medicine indicates that "marrow aplasia is a major acute sequelae of radiation.  Radiation damages DNA; tissues dependent on active mitosis were particularly susceptible.  Nuclear accidents could involve not only power plant workers but also employees of hospitals, laboratories and industry (food sterilization, metal, radiography etc.) as well as innocents exposed to stolen, misplaced or misused sources.  While the radiation dose could be approximated from the rate and degree of decline in blood counts, dosimetry by reconstruction of the exposure could help to estimate the patient's prognosis and also to protect medical personnel from contact with radioactive tissue and excreta.  Myelodysplastic syndrome (MDS) and leukemia but probably not aplastic syndrome, are late effects of radiation."  

In a July 2006 letter, the DTRA indicated that the Veteran was a confirmed participant of Operation DOMINIC I conducted at Christmas and Johnson Islands in 1962.  The DTRA noted it had developed a scenario describing the Veteran's participation activities based on available military records and the Veteran's recollections and statements.  The scenario also included assumptions about his participation and the environment, in which he received the radiation dose.  The Veteran had taken the opportunity to review the scenario and the Veteran's comments were considered in developing his dose assessment.  

The dose assessment report was completed in accordance with the recommendation provided by the National Research Council's May 2003 report on the Defense Threat Reduction Agency's dose reconstruction program.  The doses found by the assessment were a mean total external gamma dose of 0.0 rem with upper bound gamma dose of 0.0 rem; a mean total external neutron dose of 0.0 (<0.0001) rem with an upper bound neutron dose of 0.0 rem; an internal committed alpha dose to the red bone marrow, thymus and spleen of 0.0 rem, with upper bound committed beta plus gamma dose to the red bone marrow, thymus and spleen of 0.0 rem.

The DTRA noted that the Veteran had reported that he was present at Christmas Island during Operation DOMINIC I and witnessed several nuclear detonations there.  He had arrived at Christmas Island on March 15, 1962 and maintained that nuclear testing during Operation DOMINIC started prior to April 1962.  The Veteran reported that he was never issued a film badge but did wear protective goggles.  DTRA also noted that the Veteran was sitting on the ground at the time of the detonations and could feel the heat from the blasts.  The Veteran had also participated in refueling and maintaining the aircraft used in the tests and indicated that he was monitored by a Geiger counter and found to be "hot."  

The DTRA noted that according to the Veteran's service records and unit-related records, during his participation in Operation DOMINIC I, he was stationed at Christmas Island with Joint Task Force 8.7, Christmas Island Base Command as an Aircraft Refueling Operator with the rank of Airman First Class.  He arrived at Christmas Island on March 26, 1962 where he served until May 22, 1962.  The Veteran was issued a film badge dosimeter, which covered the period from April 16, 1962 to an unknown turn in date.  The badge was processed on May 24, 1962.  

According to operational documents and reports, Operation DOMINIC was a dual phase series of 36 atmospheric nuclear tests held in the Pacific Ocean during 1962.  The tests were conducted by Joint Task Force Eight (JTF8), a joint military and civilian organization consisting of military personnel from all the services and civilians from the Department of Defense, the Atomic Energy Commission, the U.S. Public Health Service and contractor organizations.  

The DTRA noted that during the first phase April 25, to July 25, 1962, 24 of the 27 tests were high altitude B-52 airdrops.  These detonations were from 10 to 20 nmi south of Christmas Island, located approximately 1200 nmi south of Hawaii.  In addition, the Navy conducted two tests in the open sea.  The first, Frigate Bird (May 6), utilized a submarine launched Polaris missile and was detonated some 435 nmi east of Christmas Island.  The second, Swordfish (May 11) was an anti-submarine weapon tested under water, 370 nmi southeast of Sand Diego.  

The DTRA also noted that JTG 8.7, the Christmas Island Base Command was composed of personnel from all the military services and Task Unit 8.51 (Holmes and Narver) civilians.  JTG 8.7 included the Bulk Fuel Detachment.  The U.S. Marine Corps installed bulk fuel storage system at Christmas Island and the U.S. Army built a 47 kilometer pipeline.  JTG 8.3 (Navy) withdrew fuel for boats, vehicles and vessels, JTG 8.4 (Air Force) for aircraft and vehicles, and JTG 8.5 (Atomic Energy Commission Support) for their vehicles.  Fuel was also occasionally supplied to the British hosts.  

All of the tests detonations that took place in the vicinity of Christmas Island were high altitude air drops employing B-52 aircraft.  The surface zero locations were about 25 nmi south-southeast of the island base camp, over the open ocean.  Film badge dosimeters were issued by the radsafe of JTF 8 through stations at Christmas and Johnston Islands and Honolulu, Hawaii.  The branch's goal was for a film badge to be issued to everyone entering the Christmas and Johnston Island areas.  The radsafe branch also collected film badges for processing.  Two photodosimetry sections, one at Christmas Island and the other at Honolulu, Hawaii, processed most of the film badges.  The film badge dosimeters registered exposures from gamma regulation only.  

It was noted that for an observer at or near sea level, at distances greater than 7 nmi from a nuclear detonation, initial gamma and neutron radiation (emitted within the first minute) is absorbed by the atmosphere.  Because airdrops were detonated at high altitude, there was no possibility of surface material being entrained in the rising fireballs.  The nuclear clouds quickly rose to still higher altitudes and dissipated into the upper atmosphere.  Although low levels of radioactivity as worldwide fallout, gradually settled to the earth over periods of months to years, the minimal localized fallout on land areas did not produce measurable dose accrual in island based personnel.  

In a separate statement, the Veteran indicated that he did not agree with the scenario in relation to the dose assessment.  He noted that he only sat on the ground for a couple of the tests.  The rest of the time he was standing on the flight line in different positions.  Not only did they feel the heat from the blasts but also the shock waves knocked them to the ground in most instances.  The only protective gear they had were goggles.  Additionally, he indicated that he was never issued a film badge nor does his clearance sheet state that one was ever turned in.  He also indicated that he departed the U.S. on March 12, 1962 and arrived on Christmas Island on March 15, 1962.  Further, he indicated that he participated in Project Blue Straw before participating in Operation DOMINIC.  

In the radiation dose assessment report, the DTRA noted that personal dosimetry records indicated that the Veteran was issued one film badge during his stay in the Christmas Island test area, which showed that the badge was issued on April 16th.  The turn in date for the badge was not reported.  However, the badge was processed on May 24th and it was found that the Veteran was exposed to 0.0 rem of gamma radiation.  

It was noted that the overall potential external radiation exposure sources that were considered for the Veteran included initial gamma and neutron radiation from the DOMINIC I shots and fallout on Christmas Island and surrounding waters resulting from the DOMINIC I detonations.  

Regarding initial external radiation exposure, the DTRA noted that the Veteran was at Christmas Island for 12 of the DOMINIC I shots.  The airdrops took place over open ocean approximately 10 to 20 nmi south of Christmas Island.  The initial gamma and neutron radiation emitted directly from the bomb and mushroom cloud within the first minute after detonation is not detectable at ground level beyond a few nmi from the burst point.  In fact, had the Veteran been in an unshielded area close enough to the burst point of a nuclear detonation to have accrued an initial gamma dose of .001 rem, he would have suffered third degree burns to frontally exposed skin from thermal radiation.  Therefore, the DTRA concluded that he did not accrue a dose from this source.  However, DTRA noted that for high-yield detonations, it was possible (as the Veteran stated) to experience the thermal pulse and shock wave at ranges greater than 10 nmi.  

DTRA noted that the 10 airdrops were the only tests conducted during the Veteran's participation that had the potential to produce fallout.  Detonating the airdrops at high altitude, however, prevented surface material from being entrained in the rising fireballs.  The nuclear clouds quickly rose to still higher altitudes and dissipated into the upper atmosphere.  Although low levels of radioactivity, as worldwide fallout, gradually settled to earth over periods of months to years, readings obtained from ship and land based stations equipped with continuous background monitoring equipment, high and low range radiation detection and measuring equipment and air and water sampling equipment indicated a continuously normal background level.  In addition ships equipped with radar detectors were vectored into areas of maximum predicted fallout for each detonation, but none was detected.  Thus, as no fallout from any of the DOMINIC nuclear detonations was detected at Christmas Island or the surrounding waters, no measurable dose to the Veteran resulted from his presence on the island.

The report also indicated that it was possible to evaluate the Veteran's dosimeter for evidence of damage and/or a positive exposure.  An evaluation of the film by a Bechtel Nevada health physicist indicated that the film had no evidence of environmental damage and had clear filter image consistent with the reported dose (i.e. 0.0 rem).  Thus, in sum, DTRA found that from April 25, 1962 to May 22, 1962, the Veteran was exposed to 0.0 rem of external neutron radiation, 0.0 rem of gamma radiation and 0.0 total gamma radiation.  

Regarding an internal dose assessment, the DTRA noted that because the Veteran was not exposed to measurable fallout from any of the DOMINIC I nuclear detonations, there was no pathway (inhalation or ingestion) for an internal dose.  Thus, the dose to the Veteran's red bone marrow, thymus, and spleen or any other organ from internally deposited radionuclides during his participation in Operation DOMINIC was 0.0 rem.  Accordingly, in summary DTRA found that the mean and upper bound doses to the Veteran's red bone marrow, thymus and spleen from internally deposited radionuclides was 0.0 rem.  

In his October 2006 Form 9, the Veteran indicated that he had never had any exposure to radiation since his participation in Operation DOMINIC.  The Veteran also indicated that he did undergo Geiger counter testing after each detonation and he was told that he had definite radiation exposure since the Geiger counter would register positive for radiation.  

A March 2011 notice from QTC Medical Services indicates that the Veteran failed to report for a QTC examination scheduled to address the etiology of his myelodysplastic syndrome.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation-risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met. Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).   The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).   If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the previous paragraph, VA shall nevertheless consider the claim under 38 C.F.R. § 3.311, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran has been shown to have engaged in radiation-risk activity during service, due to his temporary duty on Christmas Island from March 1962 to May 1962 when he served as a refueling specialist during Operation DOMINIC. Myelodysplastic syndrome is not one of the enumerated diseases for which service connection may be granted on a presumptive basis for Veteran's who have engaged in such radiation-risk activity.  However, as the Veteran has submitted competent medical evidence indicating that myelodysplastic syndrome is a radiogenic disease, the Board must still consider whether he is entitled to service connection for the disease under 38 C.F.R. § 3.311.  
Considering section 3.311, the weight of the evidence does not show that the Veteran was exposed to radiation during service.  In this regard, both the February 2000 and the July 2006 DTRA assessments specifically considered the nature of the Veteran's duties on Christmas Island during Operation DOMINIC, the nature of the nuclear testing that occurred during that time, the proximity of personnel posted on Christmas Island to the nuclear testing and the readings from the dosimeter assigned to the Veteran.  After taking these factors into consideration both assessments concluded that the dose estimates for the Veteran were 0.00 Rem for all types of radiation.  Thus, although the record contains affirmative medical evidence indicating a likelihood that the Veteran's current myelodsyplastic syndrome is related to alleged radiation exposure in service from the Operation DOMINIC testing, given that such radiation exposure is not shown to have occurred, these opinions have no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value.) 

The Veteran has affirmatively contended that he was exposed to radiation during Operation DOMINIC, primarily due to coming into contact with the airplanes used during the testing when performing refueling duties.  The Board notes, however, that the February 2000 report specifically found that if the Veteran had been exposed to any significant radiation during his refueling duties, such exposure would have been picked up by his dosimeter.  However, as noted above, the dosimeter reading was 0.00 Rem.  Also, although the Veteran indicated that he flew in a helicopter a few times after Operation DOMINIC tests were completed, he did not know how close the helicopter flew to the testing sites.  Consequently, this assertion does not provide a basis for finding that the Veteran was exposed to any radiation from the testing.  There have been repeated investigations into exposure to radiation on Christmas Island during these tests.  There is apparently no competent evidence that anyone stationed on the Island was exposed to aviation.  Testing was such that radiation when up from the explosion, into the atmosphere and was dispersed over time.

Additionally, the Veteran has reported that he actually arrived on Christmas Island earlier in March 1962.  However, even if this report is accurate, it provides no basis for establishing radiation exposure, as the evidence shows that the radiation risk activities (i.e. Operation DOMINIC) during which the Veteran could have potentially been exposed to radiation did not begin until April 1962.  The Veteran has also contended that he participated in an earlier operation called Operation Blue Straw, but there is no documentation of record to support this assertion, with both DTRA assessments indicating that the only testing occurring during this time frame was the Operation DOMINIC testing.  

Additionally, the Veteran has contended that he was never issued a dosimeter.  To support this contention he points to a Christmas Island Base Clearance sheet, which shows that he did not receive a clearance signature, indicating that he had turned in a dosimeter prior to departing from Christmas Island to his next assignment.  However, this form simply tends to indicate that he did not obtain a signature in relation to turning in his dosimeter, not that he was not issued and did not wear a dosimeter during the Operation DOMINIC testing.  Also, the DTRA review specifically indicates  that the Veteran was issued a dosimeter, and that the dosimeter was processed on May 24, 1962 .  Thus, the record indicates that the Veteran was issued a dosimeter and that it was later returned at some point prior to May 24, 1962.  The Board also notes that it was specific policy to ensure that as many people as possible wore dosimeters during Operation DOMINIC and since flight line personnel would presumably come in contact with the planes involved in the testing, it appears highly unlikely that they would have performed their duties without wearing a dosimeter.  Accordingly, the Board does not find credible the Veteran's contention that he was not issued a dosimeter and did not wear a dosimeter during the Operation DOMINIC testing period.  Again, even if he did not have a dosimeter, there is no evidence that there was any radiation exposure to Christmas Island as a result of this testing.

The Veteran has also reported that when he was monitored by a Geiger counter during his Operation DOMINIC flight line duties, the Geiger counter reading was "hot" indicating radiation exposure.  This self-report is probative to the question of whether the Veteran was exposed to radiation during his Operation DOMINIC service.  However, the Board finds that the reading from the dosimeter, the device specifically issued to him to monitor his radiation, is entitled to more probative weight.  Accordingly, as this reading was 0.00 Rem, and as both DTRA assessments found that the Veteran's radiation dose estimate was 0.00 Rem, the Board finds that the weight of the evidence is against a finding that the Veteran was exposed to radiation during service.  Consequently, there is no basis for an award of service connection for myelodysplastic syndrome under 38 C.F.R. § 3.311.  

The Board has also considered whether the Veteran's current myelodysplastic syndrome is otherwise related to service.  38 C.F.R. § 3.303(d), Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, myelodysplastic syndrome is not shown to have been manifest during service or for many years thereafter, and there is no evidence, or allegation, that the syndrome is related to any other event in service.  Additionally, as noted above, the Veteran was scheduled for a VA examination to determine the likely etiology of the syndrome; however, he failed to report for the examination and did not indicate a desire to reschedule.  Thus , it is not shown that the Veteran's current myelolodysplastic syndrome is otherwise related to his military service.

In summary, given that radiation exposure during service is not shown; given that myelodysplastic syndrome did not become manifest in service or for many years thereafter, and given that the it is not shown that the syndrome is related to any service activity aside from alleged radiation exposure, the preponderance of the evidence is against this claim and it must be denied.


ORDER

Service connection for myelodysplastic syndrome, to include as due to exposure to ionizing radiation, is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


